[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE (#139)
The third party defendant's motion to strike (#139) the third party plaintiff's cross complaint is denied. The introduction of a contract makes the defendant's motion a speaking motion to strike which is improper. See Oxer v.Milani, Superior Court, Judicial District of Stamford/Norwalk at Stamford, Docket No. 130487 (October 12, 1994, Mottolese, J.);Arnies Plumbing v. Marlas, Superior Court, Judicial District of Stamford/Norwalk at Stamford, Docket No. 117967 (December 22, 1992, Lewis, J.). Furthermore, the interpretation of a contract requires a determination of fact, which cannot be determined by a motion to strike. See Azito v. Sequro, Superior Court, Judicial District of Hartford/New Britain at Hartford, Docket No. 515242 (October 26, 1993, Sullivan, J.).
JOHN J. P. RYAN, JUDGE